EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently amended) A method of producing enantiomerically pure (R)-(E)-(+)-alpha-ionone in a yeast comprising the steps of: 
(a) constructing recombinant yeast cells that overexpress native nucleic acids, or modified versions thereof, encoding at least one enzyme of the mevalonate pathway for synthesizing farnesyl pyrophosphate, wherein expression of the one or more enzymes is under control of constitutive or inducible promoters; 
(b) modifying the recombinant yeast cells from step (a) to further comprise heterologous nucleic acids that encode enzymes of an apocarotenoid pathway for synthesizing alpha-ionone, wherein said apocarotenoid pathway includes (i) geranylgeranyl pyrophosphate synthase that condenses farnesyl pyrophosphate and isopentenyl pyrophosphate to form geranylgeranyl pyrophosphate, (ii) bifunctional phytoene synthase/lycopene cyclase from Xanthophyllomyces dendrorhous that condenses two molecules of geranylgeranyl pyrophosphate to form phytoene, (iii) phytoene desaturase from Blakeslea trispora or phytoene desaturase from Xanthophyllomyces dendrorhous that converts phytoene to lycopene, (iv) lycopene ɛ-cyclase from Latuca sativa that cyclizes lycopene to form δ-carotene 

Authorization for this examiner’s amendment was given in an interview with Mr. Stefan J. Kirchanski on 25 May 2021.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 15 March 2021 and the above Examiner’s Amendment overcome all rejections under 35 USC 103.  The closest prior art of record is Jach et al. (US Publication No. 2018/0251796) and Lopez et al. (Microbial Cell Factories, 14:84, 2015 – see the IDS filed April 26, 2019).
Jach et al. describe the production of alpha-ionone by recombinant microorganisms.  The microorganisms comprise heterologous nucleic acids that encode geranylgeranyl pyrophosphate synthase (crtE), phytoene synthase (crtB), phytoene desaturase (crtl), lycopene epsilon-cyclase (LcyE), and oxidoreductases such as carotenoid-cleavage-dioxygenase (CCD1).  Lycopene epsilon-cyclase (LcyE) enzymes from Latuca sativa and Zea mays, including the L461H Zea mays mutant, are described in Table 1 and correspond to the enzymes having SEQ ID NOS: 7, 3 and 6, respectively, of the present invention.  Although Jach et al. broadly teaches the use of any recombinant microorganism for the production of alpha-ionone, there is no explicit mention of the use of Saccharomyces cerevisiae, nor does Jach et al. describe a Xanthophyllomyces dendrorhous phytoene desaturase (crtl) having SEQ ID NO: 4, or a Petunia hybrida carotenoid-cleavage-dioxygenase (CCD1) having SEQ ID NO: 10.
Lopez et al. describe the production of beta-ionone by recombinant Saccharomyces cerevisiae.  In order to overproduce farnesyl pyrophosphate, the recombinant S. cerevisiae overexpressed ERG20, which is responsible for the production of farnesyl pyrophosphate from IPP and DMAPP, by linking ERG20 to the TEF1 promoter.  The recombinant S. cerevisiae also contained the integrated genes BTS1 (which encodes geranylgeranyl pyrophosphate synthase), together with the genes crtYB and crtl (which encodes phytoene desaturase) from Xanthophyllomyces dendrorhous to provide for the production of lycopene, as well as the carotene cleavage dioxygenase CCD1 gene from Petunia hybrida to provide for the production of beta-ionone from lycopene.  The X. dendrorhous crtl gene corresponds to SEQ ID NO: 4 of the present invention, and the P. hybrida CCD1 gene corresponds to SEQ ID NO: 10 of the present invention.  The genes were introduced into S. cerevisiae by a combination of chromosome integration and episomal plasmids.
Although one could reasonably expect the production of alpha-ionone by the incorporation of the genes described by Jach et al. into the yeast of Lopez et al., the present application provides evidence of an unexpected benefit by co-expression of bifunctional phytoene synthase/lycopene cyclase from Xanthophyllomyces dendrorhous and lycopene ɛ-cyclase from Latuca sativa in a yeast designed for production of alpha-ionone.  See in particular the results presented in Figure 18 and Table 1.  Thus, yeast which express the bifunctional phytoene synthase/lycopene cyclase from Xanthophyllomyces dendrorhous and lycopene ɛ-cyclase from Latuca sativa (mutant αε-1) express a higher level of alpha-ionone than yeast Xanthophyllomyces dendrorhous, lycopene ɛ-cyclase from Latuca sativa, and an additional lycopene ɛ-cyclase from Zea mays (mutant αε-3), whereas mutant αε-3 still produces a high level of alpha-ionone but without any contaminating amounts of lycopene.  These results could not have been predicted by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652